08/17/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                           Case Number: DA 22-0296


                                       DA 22-0296
                                    _________________

 JAY DONALD WITKOWSKI,

              Petitioner and Appellant,

       v.                                                             ORDER

 STATE OF MONTANA,

              Respondent and Appellee.
                                _________________

       The record was filed for purposes of this appeal on July 8, 2022. The opening brief
is now overdue.
       THEREFORE,
       IT IS ORDERED that Appellant shall prepare, file, and serve the opening brief on
appeal no later than September 19, 2022. Failure to file the brief within that time will result
in dismissal of this appeal with prejudice and without further notice.
       The Clerk is directed to provide copies of this Order to all parties of record.




                                                                                Electronically signed by:
                                                                                      Mike McGrath
                                                                         Chief Justice, Montana Supreme Court
                                                                                     August 17 2022